Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, fig. 1 of Naruse (US 2007/0137628) teaches a waveform shaping circuit comprising; a first impedance element [9] that has one end, which is connected to an other end of a device [5], and another end, to which a target constant voltage is applied, and supplies the target constant voltage to the other end of the device; a switch circuit [11] that includes a switch without including a diode, has one end connected to the output and has another end to which the target constant voltage is applied, applies, in a state where the switch is on, the target constant voltage to the output and stops, in a state where the switch is off, application of the target constant voltage to the output; and a switch control circuit [16] that generates and outputs, based on the input pulse signal, a control pulse signal [output of 16] that shifts the switch into the on state during a high voltage period in an AC component of the input pulse signal and shifts the switch to the off state during a low voltage period of the AC component. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a capacitor with one end connected to an input where an input pulse signal is inputted and another end connected to an output, wherein the waveform shaping circuit shapes the input pulse signal into an output pulse signal whose peak-to-peak voltage is equivalent to a peak-to-peak voltage of the AC component and whose voltage during the high voltage period is set at the target constant voltage, and outputs the output pulse signal from the output.
Regarding claims 2-16, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896